DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 12/21/2021 was entered with pending Claims 1, 3-4, 8-15, 17-19 and cancelled claims 2, 5-7, 16. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
acquire a first exterior image and a second exterior image, wherein the first exterior image is acquired by imaging an exterior of a vehicle in an area outside of the vehicle using a terminal device. the vehicle is a vehicle occupant's own vehicle in which the vehicle occupant has ridden, the terminal device is configured to be held by the vehicle occupant, the second exterior image is acquired by imaging the area outside of the vehicle using an in-vehicle camera, the in-vehicle camera is mounted in the vehicle, and the second exterior image depicts at least a part of the exterior of the vehicle; detect or estimate an evaluation event that is a predetermined behavior of the vehicle occupant using the first and second exterior images acquired, and based on the evaluation event detected or estimated, derive and assign an evaluation score for evaluating social credibility of the vehicle occupant of the vehicle.

Claims 3-4, 8-13, 17-19 are dependent upon Claim 1 and are therefore allowable.
Independent Claim 14 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
acquiring a first exterior image and a second exterior image, wherein the first exterior image is acquired by imaging an exterior of a vehicle in an area outside of the vehicle using a terminal device. the vehicle is a vehicle occupant's own vehicle in which the vehicle occupant has ridden, the terminal device is configured to be held by the vehicle occupant, the second exterior image is acquired by imaging the area outside of the vehicle using an in-vehicle camera, the in-vehicle camera is mounted in the vehicle, and the second exterior image depicts at least a part of the exterior of the vehicle; detecting or estimating an evaluation event that is a predetermined behavior of the vehicle occupant using the first and second exterior images acquired, and based on the evaluation event detected or estimated, deriving and assigning an evaluation score for evaluating social credibility of the vehicle occupant of the vehicle.

Independent Claim 15 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
acquire a first exterior image and a second exterior image, wherein the first exterior image is acquired by imaging an exterior of a vehicle in an area outside of the vehicle using a terminal device. the vehicle is a vehicle occupant's own vehicle in which the vehicle occupant has ridden, the terminal device is configured to be held by the vehicle occupant, the second exterior image is acquired by imaging the area outside of the vehicle using an in-vehicle camera, the in-vehicle camera is mounted in the vehicle, and the second exterior image depicts at least a part of the exterior of the vehicle; detect or estimate an evaluation event that is a predetermined behavior of the vehicle occupant using the first and second exterior images acquired, and based on the evaluation event detected or estimated, derive and assign an evaluation score for evaluating social credibility of the vehicle occupant of the vehicle.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667